Dear Mr. Arthur:
This office is in receipt of the Natchitoches Parish Tourist Commission's request for an opinion of this office regarding the use of the funds contained in the Natchitoches Convention Facility Fund (established by R.S. 47:332.5) and the Natchitoches Parish Visitor Enterprise Fund (established by R.S.47:302.10). Specifically, the Commission is interested in determining:
      (1) Are these funds restricted solely and exclusively for the acquisition of land and construction of buildings for a convention facility or may either of them be used for general operating funds for the Tourist Commission?
      (2) If the principal funds are restricted, may the interest from those funds be utilized for operating expenses or must the interest also be restricted?
Pertinently, R.S. 47:332.5B provides, with respect to the Natchitoches Convention Facility Fund:
      "The monies in the Natchitoches Convention Facility Fund shall be subject to an annual appropriation by the legislature. The monies in the fund shall be available exclusively for acquisition of land and acquisition and/or construction of buildings for use as the Natchitoches Convention Facility. All unexpended and unencumbered monies in the fund shall remain in the fund. The monies in the fund shall be invested by the treasurer in the same manner as the monies in the state general fund, and all interest earned shall be deposited in the state general fund." (Emphasis added).
R.S. 47:332.5B clearly limits the use of the funds in the Natchitoches Convention Facility Fund for "acquisition of land and acquisition and/or construction of buildings for use as the Natchitoches Convention Facility". We also note that all of the funds in the Natchitoches Convention Facility Fund are `principal', since the interest earned on the monies in the fund are required to be deposited in the state general fund, and are not reinvested in the Natchitoches Convention Facility Fund. Since the interest does not form a part of the fund, it is not available from the fund itself.
With respect to the Natchitoches Parish Visitor Enterprise Fund, R.S. 47:302.10 pertinently provides:
      "The monies in the Natchitoches Parish Visitor Enterprise Fund shall be subject to annual appropriation by the legislature. All unexpended and unencumbered monies in the fund shall be invested by the treasurer in the same manner as the monies in the state fund, and all interest shall be deposited in the state general fund. Fifty percent of the money in the fund received from Natchitoches Parish shall be allocated to the Natchitoches Parish Tourism Commission, to be used for tourism development purposes. The remaining fifty percent shall be allocated to the Natchitoches Parish Chamber of Commerce for capital improvement or economic development purposes." (Emphasis added).
Just as is the case with the Natchitoches Convention Facility Fund, all of the funds in the Natchitoches Parish Visitor Enterprise Fund are `principal', since the interest earned on the monies in the fund are required to be deposited in the state general fund, and are not reinvested in the Natchitoches Convention Facility Fund. The interest is therefore unavailable for any purpose through the fund itself.
With regard to the monies in the fund, we note that R.S.47:302.10 provides that fifty percent of the funds in the Natchitoches Parish Visitor Enterprise Fund must be "used for tourism development purposes". It is our opinion, this fifty percent allocation to the Natchitoches Parish Tourist Commission can be utilized for the general operating expenses of the Tourist Commission, in light of the fact that the Commission has "as its purpose the promotion of tourism" within Natchitoches Parish. R.S. 33:4574B. In our opinion, using the monies allocated from this fund to the Tourist Commission for operating expenses is tantamount to using the monies in the fund for "tourism development purposes".
We trust the foregoing to be of assistance. Please do not hesitate to contact this office if we can be of assistance in other areas of the law.
Yours very truly,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: _____________________________ JEANNE-MARIE ZERINGUE BARHAM Assistant Attorney General
RPI:JMZB:jv